The judgment of the Supreme Court was entered
Per Curiam. —
Prior to the Act of 11th April 1848, a married woman could dispose of her personal estate to her husband by gift or otherwise, and with his consent to a stranger. That act took from her no rights in regard thereto which she had previously possessed. Its main purpose was to protect her property, both real and personal, from levy and execution for the debts of her husband. *367It prescribed a mode by which she might convey her real estate, but did not restrain her freedom in disposing of her.personal property. While she may not be liable on a contract to sell and deliver her personal property at some future time, yet she cannot repudiate a gift nor a contract fairly made under which she has delivered the possession of the property: Haffey v. Carey, 23 P. F. Smith 431: Bond v. Bunting, 28 Id. 215; Fryer v. Rishell, 3 Norris 521: Dando's Appeal, ante, page 76.
The auditor has found that her consent was voluntarily given, and executed and attested by her husband, and without this the. appellee would not have loaned the money to her husband. It was not an exécutory contract. It was executed and delivered with the bond. Nothing remained to be done by the appellant. It operated asan immediate and unconditional release of her prior, right of lien to the extent of $3000 in favor of the appellee, and induced the latter to part with that sum. Having thus executed and delivered the release upon sufficient consideration, she cannot revoke it to the prejudice of the appellee.
Decree affirmed, and appeal dismissed at the costs of the appellant.